DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0113076 to Momose; in view of US 2020/0090617 to Liao et al.; further in view of US 2001/0017618 to Azami.

As per claim 1, Momose teaches a display panel, wherein the display panel comprises: 
a plurality of pixel groups (Fig. 23), wherein each of the pixel groups comprises a main pixel (Fig. 23, RGB connected to Xj and Yi-1 – Yi+1) and a sub pixel (Fig. 23, RGB connected to Xj-1 and Yi+2 – Yi+4), the main pixel comprises a main sub-pixel, the sub pixel comprises a sub-sub-pixel, the main sub-pixel and the sub-sub-pixel are arranged in a rectangular array, and the main sub-pixel and the sub-sub-pixel located in a same column form a sub-pixel column (Fig. 23); and 
a plurality of data lines (Fig. 23, X), extending in a longitudinal direction, the data lines being arranged in a transverse direction, and the data lines and the sub-pixel columns being arranged alternately in the transverse direction (Fig. 23); 
one data line is electrically connected with a main sub-pixel and a sub-sub-pixel with a same driving polarity (Fig. 7, at least in adjacent frames, the different sub-pixels will have the same polarity) located in two adjacent sub-pixel columns, one main sub-pixel is electrically connected with only one of the data lines, and one sub-sub-pixel is electrically connected with only one of the data lines (Fig. 1, the red sub-pixel, in row 1, column 1 (from the top/left) will be construed as the main sub-pixel, sub-subpixel R in column 2, line 4 is connected to the same line). 
Momose does not teach wherein a driving brightness of the main pixel is larger than an original brightness of the main pixel, and a driving brightness of the sub pixel is smaller than an original brightness of the sub pixel.
Liao et al. teach wherein a driving brightness of the main pixel (Fig. 5, pixel unit 10, paragraph 34, the horizontal RGB pixel unit is analogous to the vertical RGB pixel unit of Momose) is larger than an original brightness of the main pixel (Fig. 3, S202), and a driving brightness of the sub pixel (Fig. 5, pixel unit 30) is smaller than an original brightness of the sub pixel (Fig. 3, S202).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Momse, so that a driving brightness of the main pixel is larger than an original brightness of the main pixel, and a driving brightness of the sub pixel is smaller than an original brightness of the sub pixel, such as taught by Liao et al., for the purpose of improving a chromaticity viewing angle.
Momose and Liao et al. do not necessarily teach wherein a driving polarity of a driving signal on a data line is constant within a time period corresponding to one frame, and during frame conversion, 
Azami teaches wherein a driving polarity of a driving signal on a data line is constant within a time period corresponding to one frame, and during frame conversion, the driving polarity of the drive signal on the data line is inverted, such that the driving polarity of the driving signal on the data line is periodically inverted (Fig. 12A, source line polarity is inverted on every frame).
It would have been obvious to one of ordinary skill in the art, to modify the device of Momose and Liao, so that a driving polarity of a driving signal on a data line is constant within a time period corresponding to one frame, and during frame conversion, the driving polarity of the drive signal on the data line is inverted, such that the driving polarity of the driving signal on the data line is periodically inverted, such as taught by Azami, for the purpose of reducing undesired display artifacts.

As per claim 2, Momose, Liao and Azami et al teach the display panel of claim 1, wherein the display panel further comprises: 
a plurality of scanning lines (Momse, Fig. 23, Y), extending in the transverse direction and arranged in the longitudinal direction; 
in a same main pixel, the main sub-pixels are longitudinally arranged and electrically connected with a same data line, and the main sub-pixels are electrically connected with different scanning lines respectively; and in a same sub pixel, the sub-sub-pixels are longitudinally arranged and electrically connected with a same data line, and the sub-sub-pixels are electrically connected with different scanning lines respectively (Momose, Fig. 23, main pixel RGB connected to Xj and Yi-1 and sub-pixel RGB connected to Xj-1 and Yi+2). 

claim 3, Momose, Liao and Azami et al teach the display panel of claim 2, wherein a main sub-pixel (Fig. 23, R connected to Xj and Yi-1) and a sub-sub-pixel (Fig. 23, R connected to Xj-1 and Yi+2) adjacent to the main sub-pixel are electrically connected to different data lines respectively. 

As per claim 4, Momose, Liao and Azami et al. teach the display panel of claim 1, wherein the display panel further comprises a plurality of scanning lines (Liao, paragraph 23), extending in the transverse direction and arranged in the longitudinal direction; 
in a same main pixel (Liao, Fig. 5, 10), the main sub-pixels are transversely arranged and electrically connected with a same scanning line (Liao, paragraph 23), and the main sub-pixels are electrically connected with different data lines respectively; and in a same sub pixel (Liao, Fig. 5, 20), the sub-sub-pixels are transversely arranged and electrically connected with a same scanning line (Liao, paragraph 23), and the sub-sub-pixels are electrically connected with different data lines respectively (Liao, Fig. 5)

As per claim 5, Momose, Liao and Azami et al. teach the display panel of claim 4, wherein in adjacent pixel groups, driving polarities of the main sub-pixels or the sub-sub-pixels at corresponding positions are opposite (Liao, paragraphs 28-29, at least in a plurality of adjacent frames, the subpixels will have opposite polarities)

As per claim 11, Momose, Liao and Azami et al. teach the display panel of claim 1, wherein the main pixels and the sub pixels are arranged crosswise (Momose, Fig. 23; Liao, Fig. 5, pixels and sub-pixels are positioned across each other). 

claim 12, Momose, Liao and Azami et al. teach the display panel of claim 11, wherein the display panel further comprises: a plurality of scanning lines, extending in the transverse direction and arranged in the longitudinal direction (Momose, Fig. 23); in a same main pixel, the main sub-pixels are longitudinally arranged and electrically connected with a same data line, and the main sub-pixels are electrically connected with different scanning lines respectively; and in a same sub pixel, the sub-sub-pixels are longitudinally arranged and electrically connected with a same data line, and the sub-sub-pixels are electrically connected with different scanning lines respectively (Momose, Fig. 23, main pixel RGB connected to Xj and Yi-1 and sub-pixel RGB connected to Xj-1 and Yi+2). 

	As per claim 13, Momose, Liao and Azami et al. teach the display panel of claim 12, wherein a main sub-pixel (Fig. 23, R connected to Xj and Yi-1) and a sub-sub-pixel (Fig. 23, R connected to Xj-1 and Yi+2) adjacent to the main sub-pixel are electrically connected to different data lines respectively. 

	As per claim 14, Momose, Liao and Azami et al. teach the display panel of claim 11, wherein the display panel further comprises: a plurality of scanning lines (Liao, Fig. 5, paragraph 23), extending in the transverse direction and arranged in the longitudinal direction; in a same main pixel (Fig. 5, 10), the main sub-pixels are transversely arranged and electrically connected with a same scanning line (paragraph 23), and the main sub-pixels are electrically connected with different data lines respectively; and in a same sub pixel (Fig. 5, 20), the sub-sub-pixels are transversely arranged and electrically connected with a same scanning line (paragraph 23), and the sub-sub-pixels are electrically connected with different data lines respectively (Fig. 5, The Office submits that longitudinal and transversal pixel configurations, such as those in Fig. 23 of Momose and Fig. 5 of Liao et al., seem to be functionally equivalent and interchangeable, so long as the average value of adjacent pixels is maintained, as per S202 in Fig. 3 of Liao).

	As per claim 15, Momose, Liao and Azami et al. teach the display panel of claim 14, wherein in adjacent pixel groups, driving polarities of the main sub-pixels or the sub-sub-pixels at corresponding positions are opposite (Liao, paragraphs 28-29, at least in a plurality of adjacent frames, the subpixels will have opposite polarities). 

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120113076 to Momose; in view of US 20200090617 to Liao et al.; in view of US 2001/0017618 to Azami; further in view of US 20200273913 to Song.

As per claim 6, Momose, Liao and Azami et al teach the display panel of claim 1, wherein a mixed brightness response of a main pixel and a sub pixel is equivalent to a preset brightness response (paragraph 36, the average brightness stays the same, even after the individual brightness are changed)
Momose, Liao and Azami et al do not teach the brightness is gamma correlated. 
Song teaches wherein the brightness is gamma correlated (paragraph 73).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Momose, Liao and Azami et al, so that the brightness is gamma correlated, such as taught by Song, for the purpose of performing accurate color reproduction.

As per claim 7, Momose, Liao, Azami and Song et al teach the display panel of claim 6, wherein the display panel further comprises: a plurality of scanning lines (Momse, Fi. 23, Y), extending in the transverse direction and arranged in the longitudinal direction; in a same main pixel, the main sub-pixels are longitudinally arranged and electrically connected with a same data line, and the main sub-pixels are electrically connected with different scanning lines respectively; and in a same sub pixel, the sub-sub-pixels are longitudinally arranged and electrically connected with a same data line, and the sub-sub-pixels are electrically connected with different scanning lines respectively (Momose, Fig. 23, main pixel RGB connected to Xj and Yi-1 and sub-pixel RGB connected to Xj-1 and Yi+2). 

	As per claim 8, Momose, Liao, Azami and Song et al teach the display panel of claim 7, wherein a main sub-pixel and a sub-sub-pixel adjacent to the main sub-pixel are electrically connected to different data lines respectively (Momose, Fig. 23). 

As per claim 9, Momose, Liao, Azami and Song et al teach the display panel of claim 6 wherein the display panel further comprises: a plurality of scanning lines (paragraph 23), extending in the transverse direction and arranged in the longitudinal direction; 
in a same main pixel (Liao, Fig. 5, 10), the main sub-pixels are transversely arranged and electrically connected with a same scanning line (Liao, paragraph 23), and the main sub-pixels are electrically connected with different data lines respectively; and in a same sub pixel (Liao, Fig. 5, 20), the sub-sub-pixels are transversely arranged and electrically connected with a same scanning line (Liao, paragraph 23), and the sub-sub-pixels are electrically connected with different data lines respectively (Liao, Fig. 5).

	As per claim 10, Momose, Liao, Azami and Song et al. teach the display panel of claim 9, wherein in adjacent pixel groups, driving polarities of the main sub-pixels or the sub-sub-pixels at corresponding positions are opposite respectively (Liao, paragraphs 28-29, at least in a plurality of adjacent frames, the subpixels will have opposite polarities). 

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200090617 to Liao et al.; in view of US 2001/0017618 to Azami.

As per claim 18, Liao et al. teach a display device, wherein the display device comprises: 
a display panel, wherein the display panel comprises: a plurality of pixel groups (Fig. 5, 10/20), wherein the pixel group comprises a main pixel (Fig. 5, 10) and a sub pixel (Fig. 5, 20), the main pixel comprises a main sub-pixel (Fig. 5, 102), the sub pixel comprises a sub-sub-pixel (Fig. 5, 202), the main sub-pixel and the sub-sub-pixel are arranged in a rectangular array, and the main sub-pixel and the sub-sub-pixel located in the same column form a sub-pixel column (Fig. 5, 102/202); a plurality of data lines (Fig. 5, D), extending in a longitudinal direction, the data lines being arranged in a transverse direction, and the data lines and the sub-pixel columns being arranged alternately in the transverse direction; wherein a driving brightness of the main pixel is larger than an original brightness of the main pixel, and a driving brightness of the sub pixel is smaller than an original brightness of the sub pixel (Fig. 3, S202); and one data line (Fig. 5, D2) is electrically connected with a main sub-pixel and a sub-sub-pixel with a same driving polarity located in two adjacent sub-pixel columns, one main sub-pixel is electrically connected with only one of the data lines, and one sub-sub-pixel is electrically connected with only one of the data lines, 
a driving unit (Fig. 2, 200, paragraphs 22/23), wherein the driving unit is electrically connected with the data line, the driving unit is configured to output a driving signal to the data line, and the driving unit is also electrically connected to the scanning line of the display panel. 

Azami teaches wherein a driving polarity of a driving signal on a data line is constant within a time period corresponding to one frame, and during frame conversion, the driving polarity of the drive signal on the data line is inverted, such that the driving polarity of the driving signal on the data line is periodically inverted (Fig. 12A, source line polarity is inverted on every frame).
It would have been obvious to one of ordinary skill in the art, to modify the device of Azami, so that a driving polarity of a driving signal on a data line is constant within a time period corresponding to one frame, and during frame conversion, the driving polarity of the drive signal on the data line is inverted, such that the driving polarity of the driving signal on the data line is periodically inverted, such as taught by Azami, for the purpose of reducing undesired display artifacts.

As per claim 20, Liao and Azami et al. teach the display device of claim 18, wherein a driving polarity of a driving signal on the data lines is periodically inverted (Liao, Fig. 4, paragraph 29, it is implicitly stated that the “inversion control signal” is used for periodically reversing polarities).

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200090617 to Liao et al.; in view of US 2001/0017618 to Azami; further in view of US 20200273913 to Song.

As per claim 17, Liao et al. teach a display panel, wherein the display panel comprises: 
a plurality of pixel groups (Fig. 5, 10/20), wherein each of the pixel groups comprises a main pixel (Fig. 5, 10) and a sub pixel (Fig. 5, 20), the main pixel and the sub pixel are arranged crosswise , the main pixel comprises a main sub-pixel (Fig. 5, 102), the sub pixel comprises a sub-sub-pixel (Fig. 5, 202), the main sub-pixel and the sub-sub-pixel are arranged in a rectangular array, and the main sub-pixel and the sub-sub-pixel located in a same column form a sub-pixel column (Fig. 5, 102/201), and the main sub-pixel and the sub-sub-pixel located in a same row form a sub-pixel row (Fig. 5, first and second subpixel lines will be construed as a first row/double-row); 
a plurality of data lines (Fig. 5, D), extending in a longitudinal direction, the data lines being arranged in a transverse direction, and the data lines and the sub-pixel columns being arranged alternately in the transverse direction (Fig. 5); 
a plurality of scanning lines, extending in the transverse direction and arranged in the longitudinal direction, and the scanning lines and the sub-pixel rows are arranged alternately in the longitudinal direction (Fig. 5); 
wherein a driving brightness of the main pixel is larger than an original brightness of the main pixel, a driving brightness of the sub pixel is smaller than an original brightness of the sub pixel, and a mixed brightness response of a main pixel and a sub pixel is equivalent to a preset brightness response (Fig. 3); and 
one data line (Fig. 5, D2) is electrically connected with a main sub-pixel (Fig. 5, 102) and a sub-sub-pixel (Fig. 5, 201) with a same driving polarity located in two adjacent sub-pixel columns (Fig. 4, at least in adjacent sub-frames the subpixels will have the same polarity, in other words, the polarity of one subpixel in a first frame will be the same as the polarity of another subpixel in a different frame, given that polarities are periodically inverted), one main sub-pixel is electrically connected with only one of the data lines, and one sub-sub-pixel is electrically connected with only one of the data lines (Fig. 5). 
wherein a mixed brightness response of a main pixel and a sub pixel is equivalent to a preset brightness response (paragraph 36, the average brightness stays the same, even after the individual brightness are changed).
Liao et al. do not necessarily teach wherein a driving polarity of a driving signal on a data line is constant within a time period corresponding to one frame, and during frame conversion, the driving polarity of the drive signal on the data line is inverted, such that the driving polarity of the driving signal on the data line is periodically inverted.
Azami teaches wherein a driving polarity of a driving signal on a data line is constant within a time period corresponding to one frame, and during frame conversion, the driving polarity of the drive signal on the data line is inverted, such that the driving polarity of the driving signal on the data line is periodically inverted (Fig. 12A, source line polarity is inverted on every frame).
It would have been obvious to one of ordinary skill in the art, to modify the device of Azami, so that a driving polarity of a driving signal on a data line is constant within a time period corresponding to one frame, and during frame conversion, the driving polarity of the drive signal on the data line is inverted, such that the driving polarity of the driving signal on the data line is periodically inverted, such as taught by Azami, for the purpose of reducing undesired display artifacts
Liao and Azami et al do not teach wherein the brightness is gamma correlated. 
Song teaches wherein the brightness is gamma correlated (paragraph 73).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Liao and Azami et al, so that the brightness is gamma correlated, such as taught by Song, for the purpose of performing accurate color reproduction.

As per claim 19, Liao and Azami et al. teach the display device of claim 18, wherein a mixed brightness response of a main pixel and a sub pixel is equivalent to a preset brightness response. 
Liao and Azami et al do not teach wherein the brightness is gamma correlated. 
Song teaches wherein the brightness is gamma correlated (paragraph 73).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Liao and Azami et al, so that the brightness is gamma correlated, such as taught by Song, for the purpose of performing accurate color reproduction.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.